Citation Nr: 0808186	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-14 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private treatment incurred 
on October 7, 2005.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The appellant served on active duty from November 1977 to 
August 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 determination 
by the Department of Veterans Affairs Medical Center (VAMC) 
Gainesville, Florida, which denied entitlement to payment or 
reimbursement of unauthorized medical expenses associated 
with private treatment incurred on October 7, 2005.

FINDING OF FACT

In May 2006, prior to the promulgation of a decision, the 
Board received a statement from the appellant indicating that 
she wished to withdraw her appeal seeking payment or 
reimbursement of unauthorized medical expenses associated 
with private treatment incurred on October 7, 2005.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of a substantive 
appeal pertinent to the issue of entitlement to payment or 
reimbursement of unauthorized medical expenses associated 
with private treatment incurred on October 7, 2005 are met.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed below, the Board does not have 
jurisdiction to review the issue of entitlement to payment or 
reimbursement of unauthorized medical expenses associated 
with private treatment incurred on October 7, 2005, and 
therefore, this matter is dismissed.  

As noted, the VAMC denied the appellant's claim in February 
2006.  In the same month, the appellant sent a letter to the 
VAMC indicating that she will pay the bill for the private 
medical expenses incurred on October 7, 2005, but that she 
would like to make monthly payments until the bill is paid in 
full.  

In May 2006, the appellant filed a substantive appeal, VA 
Form-9, with respect to the issue of entitlement to payment 
or reimbursement of unauthorized medical expenses associated 
with private treatment incurred on October 7, 2005.

On her May 2006 substantive appeal, the appellant indicated 
that VA has allowed her to make monthly payments toward her 
balance incurred as a result of private medical expenses 
incurred on October 7, 2005.  The appellant stated that she 
has been able to make monthly payments of $30 until the bill 
is paid, and further stated "I have 2 more months and I'm 
done. But thank you."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

Based on the appellant's statements provided on the May 2006 
substantive appeal, the Board finds that she has withdrawn 
her appeal with respect to the matter of entitlement to 
payment or reimbursement of unauthorized medical expenses 
associated with private treatment incurred on October 7, 
2005, and, hence, no allegations of error of fact or law 
remain for appellate consideration as to that matter.  
Accordingly, that matter is dismissed.


ORDER


The appeal is dismissed.
.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


